Walkow v MJ Peterson/Tucker Homes, LLC (2020 NY Slip Op 05432)





Walkow v MJ Peterson/Tucker Homes, LLC


2020 NY Slip Op 05432


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ. (Filed Oct. 2, 2020.) 


MOTION NO. (1093/19) CA 18-02123.

[*1]RICHARD WALKOW, PLAINTIFF-RESPONDENT,
vMJ PETERSON/TUCKER HOMES, LLC, RGGT, LLC, AND SCOTT HAPEMAN, DOING BUSINESS AS HAPEMAN & SON, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.